Citation Nr: 1235864	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-10 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active service from January to June 2006, and from July 2006 to November 2007, including in Operation Iraqi Freedom, and additional US Army National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board would note that this is the second time that the claim has been before the Board.  Originally, when reviewed by the Board, the appeal included the following issues:

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for left calcaneal spurs, to include as due to a service-connected lumbosacral spine disability.

3.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD) (previously characterized as a neuropsychiatric condition).

4.  Entitlement to service connection for right ear hearing loss.

Upon completion of its review, the Board issued a Decision/Remand in November 2011.  In that action, the Board remanded the issue involving hearing loss and then denied the remaining three claims for service connection.  The claim has since been returned to the Board for review.  

As noted in the Board's Decision/Remand of November 9, 2011, the issue of the Veteran's continuing entitlement to VA benefits due to his return to active duty has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In September 2009, the Veteran notified VA that he had been on active duty in the ANG for 342 days for Fiscal Year 2008.  The RO sent the Veteran a letter in June 2010 in which it proposed to terminate the Veteran's VA benefits effective December 1, 2007, due to his return to active duty.  This letter was returned as undeliverable by the postal service.  It is not clear whether the RO took further action on the proposed termination of the Veteran's VA benefits due to his return to active duty.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action. 

Unfortunately, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As reported above, in November 2011, the Board remanded the claim involving entitlement to service connection for hearing loss of the right ear.  In the remand action, the AMC was tasked with the following actions:

1.  After confirming the Veteran's current mailing address of record, contact the Veteran and/or his service representative and ask him whether he is on active duty currently with the Army National Guard (ANG) and, if so, to provide his expected date of discharge from the ANG and a complete mailing address for his current ANG unit.  Ask him to identify all VA and non-VA clinicians who have treated him for right ear hearing loss since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  If, and only if, the Veteran currently is on active duty with the Army National Guard and provides a complete mailing address for his current Army National Guard unit, contact this unit and request copies of all of the Veteran's service treatment records and service personnel records dated subsequent to November 2007.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his right ear hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that right ear hearing loss, if diagnosed, is related to active service or any incident of service.  The examiner is advised that the Veteran has reported being exposed to loud noises "sometimes" during his deployment to Iraq in support of Operation Iraqi Freedom between September 2006 and October 2007.  A complete rationale must be provided for any opinions expressed.  The VA examiner also must provide detailed information regarding the impact of the Veteran's right ear hearing loss, if diagnosed, on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

4.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.  If, and only if, the Veteran currently is on active duty with the ANG and cannot attend a VA examination until after his expected date of discharge, then this claim must be held in abeyance at the RO/AMC until after his discharge when the examination can be scheduled.  See VAOPGCPREC 10-2004 (Sept. 21, 2004). . . . 

A review of the record indicates that the AMC did send a letter to the appellant asking that he clarify his position with the Puerto Rican Army National Guard.  Said letter was sent in November 2011; a response was not forthcoming from the appellant.  It is noted that the AMC did not seek to further clarify the appellant's status through the Puerto Rican Adjutant General's Office nor did make another request to the National Personnel Records Center for any additional service medical treatment records.  As such, it is still unclear as to whether the appellant is on active duty or if he has been discharged from service, and it is unclear as to whether the VA has all of the appellant's medical records that may either corroborate or refute his assertions.   

Nevertheless, the record also indicates that the appellant underwent a VA Audiological Examination in April 2012.  Upon completion of the examination, the examiner was asked to provide an opinion concerning any found hearing loss of the right ear.  The examiner wrote that the appellant's military service did not cause any found hearing loss of the right ear.  However, when asked to express a rationale concerning the etiological opinion, such a rationale was not provided.  

For an examination report to be adequate, more than a conclusion needs to be expressed that the etiology of a particular condition is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (The Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.) 

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Yet, in this instance, the Board believes that the examination results are inadequate because the examiner failed to provide comprehensive reasoning behind the etiological opinion.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim should also be returned so that complete and definitive opinions may be obtained.

In other words, the Court has held that the RO/AMC compliance with a remand is not discretionary, and that if the RO/AMC fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board finds that the AMC did not substantially comply with the terms of the Board's November 2011 Decision/Remand.  As such, the claim must be remanded to the AMC for further development. 

In addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted prior to readjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AMC for the following development:

1.  The RO/AMC should contact the Veteran and ask that he identify where he has been treated for hearing loss and notify him that he should either provide medical records to VA or furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  Any response received should be memorialized in the Veteran's claims folder.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2011).

2.  The AMC should contact the Veteran and request additional information concerning his purported service in the National Guard.  The RO/AMC should ask the Veteran whether he is on active duty currently with the Army National Guard, and if so, the name of the unit he is attached thereto.  If the appellant responds in the negative (that is not on active duty), the appellant should be asked to confirm this status also.  The AMC should inform the Veteran that it would be helpful if the Veteran could provide the dates of service, copies of any entrance/discharge paperwork, and service treatment records he may now have in his possession.  All information obtained should be included in the claims folder for review. 

The appellant should be informed that his assistance in supplying this information is paramount and that his failure to provide the needed information could adversely affect his claim before the VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993). 

3.  Only after action item two above has been accomplished, the AMC should then contact the National Personnel Records Center (NPRC), the Adjutant General of Puerto Rico, and any other appropriate agency and request verification of service from 2005 to the present, and all service personnel records and service treatment records regarding the Veteran. 

All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder.  If any of the above records cannot be obtained, then the AMC should inform the Veteran of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also the AMC should inform the Veteran that VA will proceed to decide his appeal without these records unless he is able to submit them pursuant to 38 C.F.R. § 3.159(e) (2011).  The AMC should allow an appropriate period of time within which to respond.

4.  Only after all of the appellant's service records have been obtained and included in the claims folder for review, then the appellant should be afforded a VA audiological examination.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examiner should indicate in the report that the folder was reviewed.  The examiner is instructed not to use the Disability Benefits Questionnaire (DBQ) that is dependent upon the checking of boxes and providing short answers to complicated questions.  

The examiner should render an opinion as to whether it is at least as likely as not (at least a 50 percent probability or better) that any hearing loss of the right ear found is related to service, including possible inservice trauma.  The examiner should also note the appellant's assertions regarding the onset of the disability and the chronicity of the symptoms purportedly produced by the disorder in offering his/her medical opinion. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions concerning the chronicity of the hearing loss and of his statements that his hearing became more disabling when he was on active duty.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed right ear disability is not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

5.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If any requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, that report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


